Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 1 of 12 - Page ID#: 322




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   NORTHERN DIVISION
                                      AT COVINGTON


 CROSSWATER CANYON,                                    Civil Action No. 2:19-cv-64-DLB-CJS
 INC. and ARK ENCOUNTER,                               Judge David L. Bunning
 LLC

                                   Plaintiffs,
                                                        RULE 72(a) OBJECTIONS TO
 -v-                                                    MAGISTRATE CANDACE J.
                                                        SMITH’S ORDER DENYING
 ALLIED WORLD ASSURANCE                                 BIFURCATION OF DISCOVERY
 COMPANY (U.S.) Inc.; CERTAIN
 UNDERWRITERS AT LLOYD'S; HDI
 GLOBAL SPECIALTY SE; BLACKBOARD
 SPECIALTY INSURANCE COMPANY; and
 GENERAL SECURITY INDEMNITY
 COMPANY OF ARIZONA

                                   Defendants.


          Defendant, Allied World Assurance Company (U.S.) Inc. (“Allied World”), by and

 through its attorneys and pursuant to Rule 72(a) of the Federal Rules of Civil Procedure,

 respectfully requests that this Honorable Court review and reconsider the Order entered by

 Magistrate Judge Candace J. Smith denying Allied World’s Motion to Bifurcate and Stay

 Discovery of the Alleged Bad Faith Claims of Plaintiffs.

                                   PREFATORY STATEMENT

          Pursuant to Rule 72(a) of the Federal Rules of Civil Procedure, Allied World respectfully

 objects to the Order of Magistrate Judge Smith (R. 31) as clearly erroneous and contrary to law

 with respect to the following:

                   IT IS ORDERED THAT Defendants’ Motion to Bifurcate (R. 21; R. 24)
                   is hereby DENIED to the extent that it seeks to stay and bifurcate for
                   discovery purposes, Plaintiffs’ bad faith claims from their breach of



 1027500\305240756.v1
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 2 of 12 - Page ID#: 323




                contract claims. To the extent Defendants seek to bifurcate for trial
                purposes, Plaintiffs’ bad faith claims from their breach of contract claims,
                Defendants are free to present a renewed motion at an appropriate
                subsequent stage of litigation.

 In ruling against bifurcation, Judge Smith misplaced reliance on United Servs. Auto Ass’n v. Bult,

 183 S.W. 3d 181 (Ky. Ct. App. 2003) and Foster v. American Fire & Cas. Co., 219 F. Supp. 3d

 590 (E.D. Ky. 2016), which actually support Allied World’s position here. In both cases, the

 courts bifurcated and tried the alleged breach of the insurance contract separately from the bad

 faith purported cause of action. Neither decision supports the taking of discovery on the bad

 faith claims before the Court or a jury has decided the breach of the insurance contract action.

 As addressed during the oral argument, judicial economy will not be served by proceeding with

 discovery on Plaintiffs’ unidentified bad faith claim. Requiring the parties to conduct discovery

 on bad faith claims, which might never arises, prejudices the parties by forcing them to incur

 needless expenses and waste resources on unnecessary litigation. Walker v. Seneca Ins. Co.,

 Inc., 2018 WL 4462232 *2 (W.D. Ky. Sept. 17, 2018).

        A long line of well-established Kentucky precedent calls for the bifurcation and stay of

 discovery on bad faith claims until the resolution of the breach of contract issue. Plaintiffs

 brought suit under property insurance contracts issued by Allied World and the other Defendant

 property insurers (hereinafter collectively referred to as the “Insurer-Defendants”), seeking more

 than the indemnity payments made by the Insurer-Defendants participating in the program and

 separately alleges bad faith denial of those claimed additional benefits. A central coverage issue

 concerns whether the defective design and faulty workmanship exclusion bars Plaintiffs’ claim

 for additional damages and whether Plaintiffs’ claim include costs to improve land, which is not

 covered property. With respect to the breach of contract claim, discovery focuses on gathering

 the evidence from the contractors, engineers and witnesses of the event and will also include



                                                 2
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 3 of 12 - Page ID#: 324




 discovery of the experts’ opinions to address whether defective design and faulty workmanship

 caused the alleged damages sought.

        The evidence central to the contract claim does not overlap in any meaningful way with

 the proof necessary for Plaintiffs to sustain their purported bad faith claim. Determining the

 cause of the alleged damage and whether the insurance contracts afford coverage for the claim

 are separate issues from the Insurer-Defendants’ determination that the insurance contracts did

 not cover the damage. While contractors, engineers, and witnesses of the event will establish

 that Plaintiffs’ claim for damage is barred by the defective design and land exclusions, these

 individuals do not have knowledge relative to Allied World’s investigation and adjustment of the

 loss in accordance with the terms of the insurance contract. Similarly, the Defendant-Insurers’

 claim representatives will establish that the Defendant-Insurers investigated and adjusted

 Plaintiffs’ claimed loss in accordance with the terms of the insurance contracts, but these

 individuals do not have information relative to the design of the subject road, the decision to not

 build the subject road in accordance with the plans, or the construction of the road. Further, they

 will not offer expert opinions as to the cause of the failure of the road. Therefore allowing the

 Plaintiffs to proceed with discovery regarding the bad faith claims would result in needless

 discovery and added expense.

        This Court and others throughout Kentucky have routinely bifurcated and stayed

 discovery on bad faith claims until the resolution of the breach of contract claims. Bruckner v.

 Sentinel Ins. Co., 2011 WL 589911 at *6 (E.D. Ky. Feb 10, 2011); Honican v. Stonebridge Life

 Ins. Co, 2005 WL 2614904 (E.D. Ky. Oct. 13, 2005); Alvey v. State Farm Fire & Cas. Co., 2017

 WL 2798501 (W.D. Ky. June 28, 2017); Holloway v. Ohio Sec. Ins. Co., 2015 WL 6870141

 (W.D. Ky. Nov. 6, 2015); Graves v. Standard Ins. Co., 2015 WL 2453156 at *3 (W.D. Ky.




                                                 3
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 4 of 12 - Page ID#: 325




 2015); C.A. Jones Management Group v. Scottsdale Indemn. Corp., 2015 WL 1262219 at *2

 (W.D. Ky. March 18, 2015); Brantley v. Safeco Ins. Co., 2011 WL 6012554 at *2 (W.D. Ky.

 Dec. 1, 2011); and Reynolds v. Safeco Ins. Co. of Am., 2007 WL 38348 *1 (E.D. Ky. Jan 5.

 2007). The rationale is straightforward. A bad faith cause of action requires first that the

 insurance policy covers the alleged losses claimed. If no coverage exists, then as a matter of law,

 the bad faith claim fails. Even if coverage is found for Plaintiffs’ alleged additional losses

 (which Allied World and the other insurers dispute), Plaintiffs must then prove that the Insurer-

 Defendants lacked a reasonable basis in law or fact for not paying the claims. Plaintiffs must

 establish that the Insurer-Defendants knew there was no reasonable basis for their coverage

 position or acted with reckless disregard. The discovery to address Plaintiffs’ required proofs on

 the alleged bad faith is therefore irrelevant to the contract claim.

        Accordingly, Allied World requests that its objection to the Order of Judge Smith be

 granted and that discovery on the purported bad faith claim be bifurcated and stayed.

                                 STANDARD UNDER RULE 72(a)

        Rule 72(a) provides in pertinent part: “decisions of the magistrate judge may be appealed

 to the district court for review on a standard of clear error contrary to law.” Fed. R. Civ. P.

 72(a). “The district judge to whom the case was assigned shall consider such objections and

 shall modify or set aside any portion of the magistrate’s order found to be clearly erroneous or

 contrary to law.” Fed. R. Civ. P. 72(a).

                                            ARGUMENT

 I.     Judge Smith Erred by not Bifurcating and Staying Discovery on the Bad Faith
        Claims Pending the Resolution of the Breach of Contract Claim

        As Judge Smith stated in her opinion,




                                                   4
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 5 of 12 - Page ID#: 326




                Federal Rule of Civil Procedure 42(b) provides that, “[f]or convenience, to
                avoid prejudice, or to expedite and economize, the court may order a
                separate trial of one or more separate issues, claims, crossclaims,
                counterclaims, or third-party claims.”… “Only one of these criteria needs
                to be met to justify bifurcation.”

 Here, although the Insurer-Defendants satisfied numerous criteria to justify bifurcation, Judge

 Smith denied the motion. Bifurcating discovery would avoid prejudice, expedite and economize

 the proceedings. Because Judge Smith denied the Insurer-Defendants’ Motion to Bifurcate, the

 parties will be forced to incur costs and expend unnecessary resources for discovery that will not

 be necessary if this Court determines that the defective design and land exclusions bar Plaintiffs’

 breach of contract claim.

        Plaintiffs seek to depose Allied World and the other Defendant-Insurers’ claim

 representatives relative to issues regarding the Defendant-Insurers’ processes in making their

 coverage determinations.     None of the issues relating to the Defendant-Insurers coverage

 determinations are relevant, if the Court determines that the policies do not provide coverage for

 Plaintiffs’ claim. Thus, the Court’s failure to bifurcate the bad faith claim would require the

 parties to engage discovery and potentially motion practice relative to matters not at issue in

 determining whether the defective design and land exclusions bar Plaintiffs’ claim.

        In rendering her decision, Judge Smith relied on United Servs. Auto. Ass’n v. Bult, 183

 S.W.3d 181 (Ky. Ct. App. 2003) for the proposition that Plaintiffs can assert a bad faith claim for

 Insurer-Defendants’ initial denial, but later partial payment of their insurance claim. Simply put,

 United Servs. can be easily distinguished from Plaintiffs’ claim and actually supports the Insurer-

 Defenants’ position as the court tried the breach of contract claims in June 1999 and the bad faith

 claims on October 2001. Thus, the court did not try the claims together.




                                                 5
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 6 of 12 - Page ID#: 327




        In United Servs. Auto, the insureds made claims under two separate insurance policies.

 After the Bults’ daughter was critically injured in a one car automobile accident driven by the

 Metcalfes’ son, the Bults made a claim under the Metcalfes’ policy and a claim under their own

 policy. The Bults also made a claim against the Metcalfes for negligence. The insurer accepted

 liability under both policies and, unlike Plaintiffs’ claims in this case, there was no dispute as to

 whether the policies provided coverage for the claim. On the morning of trial, the Bults and

 Metcalfes resolved the negligence claim and the Metcalfes agreed to assign to the Bults any bad

 faith claim that they had against the insurer. 183 S.W.2d at 185. Over two years later, the Bults

 proceeded to trial on the bad faith claims. Id.

        In finding that the insurer had not committed bad faith, the court stated that evidentiary

 threshold to establish a bad faith claim is high. The court explained:

                [e]vidence must demonstrate that an insurer has engaged in outrageous
                conduct toward its insured. Furthermore, the conduct must be driven by
                evil motives or by an indifference to its insureds’ rights. Absence such
                evidence of egregious behavior, the tort claim predicated on bad faith may
                not proceed to a jury. Evidence of mere negligence or failure to pay a
                claim in timely fashion will not suffice to support a claim for bad
                faith. Inadvertence, sloppiness, or tardiness will not suffice; instead, the
                element of malice or flagrant malfeasance must be shown.

                A review of the evidence presented by the [insureds] reveals a complete
                absence of the type of conduct required to meet this standard.

 Id. at 186 (emphasis added). Here, Plaintiffs argued for the first time at the oral argument that

 they would proceed with a bad faith claim for the Insurer-Defendants’ alleged untimely

 payments of the covered damages. As addressed below, the payments were not untimely.

 Nevertheless, even for the sake of argument if it were untimely, United. Servs. establishes that an

 untimely payment does not support a claim for bad faith.




                                                   6
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 7 of 12 - Page ID#: 328




        As demonstrated by the evidence submitted by Plaintiffs in Response to the Motion, the

 Insurer-Defendants’ did not delay in making a payment for the portion of damages, which it

 determined came within the exception to the design deficiency exclusion. On March 1, 2018,

 Tim Lehman sent correspondence to the insured, Crosswater Canyon, Inc. (“Crosswater

 Canyon”), stating that the Insurer-Defendants had sufficiently completed their investigation to

 determine coverage. Mr. Lehman stated:

                [b]ased on the facts gathered to date, including the opinions of EFI, the
                Insurers must regrettably advise that the property insurance contracts do
                not provide coverage. The property insurance contracts do not cover land
                and as such the erosion of land is excluded from coverage. Further, the
                exclusion for correcting design deficiencies or specifications, faulty
                materials or faulty workmanship of the service road applies to bar
                coverage. As more fully explained in this letter, the Insurers deny any and
                all liability under the property insurance contracts.

 R. 25-1 (emphasis added). The Insurer-Defendants’ further stated:

                [s]hould you have any other documents or information, which you feel
                may be applicable or relevant to this matter, please immediately forward it
                to my attention. Please advise that the Insurers will review any such
                additional documents or information submitted by Crosswater Canyon
                under a full reservation of rights under their respective policies and at law,
                including the right to request additional documentation.

        Prior to the Insurer-Defendants’ issuing their coverage position, Crosswater Canyon had

 not produced any invoices in support of its claim. After receiving the Insurer-Defendants’

 response, Crosswater Canyon for the first time submitted documents regarding damages under a

 cover letter dated March 9, 2018. Crosswater stated:

                [t]o date the total incurred outside contractor cost is $669,670.57. The
                internal labor costs to date are $15,801 for a total of loss incurred to date
                of $685,471,57. I am enclosing supporting documentation of the
                expenses that constitute the amount of Loss to date: $685,471.57.

 R 25-2 (emphasis added). Thus, when the Insurer-Defendants issued their initial coverage

 position, Plaintiffs had not yet submitted these invoices to the Insurer-Defendants, and therefore,



                                                  7
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 8 of 12 - Page ID#: 329




 there was no basis for the Insurer-Defendants to determine that any portion of the claim fell

 within the exception to the exclusion.

        After receiving the documentation of expenses, the Insurer-Defendants’ adjustment team

 reviewed the documents to determine if any of the claimed costs came within the exception to

 the faulty workmanship and deficient design exclusions.        After reviewing the information

 submitted, the Insurer-Defendants sent correspondence on March 25, 2018 stating that they

 would make payments for the damages coming within the exception to the exclusion, but they

 could not determine whether there was coverage for any portion of certain invoices:

                [a]t your request, the Insurers have asked us subject to their continuing
                reservation of rights to review the invoices submitted by Crosswater to
                determine whether any of the claimed costs come within the exceptions to
                the exclusions. I have attached a spreadsheet which shows the analysis of
                the invoices. As you can see from the spreadsheet, Crosswater has not
                submitted sufficient information with all invoices for the Insurers to
                determine, if there is coverage for any portion of certain invoices. With
                respect to those line items and subject to their continuing reservation of
                rights, the Insurers request that Crosswater submit additional information
                so that the Insurers can determine whether the policies afford coverage for
                any of the costs incurred under these invoices.

                Based on the information submitted to date, the Insurers have calculated
                that the amount of repair costs coming within the exception to the
                exclusion totals $17,760.51 after the application of the $25,000 deductible.

 R. 25-3. Thus, it is clear that the Insurer-Defendants timely paid the claim after Plaintiff

 submitted invoices supporting their alleged claim. Moreover, although Plaintiffs have the burden

 to establish that their claimed damages come within the exception to the exclusion, Plaintiffs

 failed to submit additional information to the Insurer-Defendants establishing that the claimed

 damages came within the exception. Secura Ins. Co. v. Gray Constr., Inc., 717 F. Supp. 2d 710,

 715 (W.D. Ky. 2010) and Travelers Prop. Cas. Co. of Am. v. B & W Res., Inc., 2006 U.S. Dist.

 LEXIS 78311 *8 (E.D. Ky. 2006). Without any support, Plaintiffs asserted for the first time at




                                                 8
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 9 of 12 - Page ID#: 330




 the oral argument that because the Insurer-Defendants considered additional information

 submitted by Plaintiffs only after Insurer-Defendants sent Plaintiffs its March 1, 2018 position

 letter, Defendants somehow committed bad faith.

        Judge Smith also relied on Foster v. American Fire & Cas. Co., 219 F. Supp. 3d 590, 593

 (E.D. Ky. 2016), which also supports the Insurer-Defendants’ position, as this Court bifurcated

 and stayed discovery on the bad faith claims until the resolution of underinsured motorist

 benefits claim. Following United Servs. Auto and Foster, Plaintiffs’ bad faith claims should be

 bifurcated and stayed until the resolution of the breach of contract claims.

        At the oral argument, Plaintiffs cited to Foster, 219 F. Supp. 3d 590 and Smith v. Liberty

 Mut. Ins. Co., 2015 U.S. Dist. LEXIS 157732 (W.D. Ky. Nov. 23, 2015), which purportedly

 supported its position. As with Foster, Smith also supports the Insurer-Defendants’ argument

 that the claims should be bifurcated. The insurer settled the insured’s breach of contract claim

 and then the insured proceeded with its bad faith claim. The court entered summary judgment on

 the bad faith claim stating:

                at most Smith has shown that Liberty Mutual was slow in settling Smith’s
                claim. Kentucky courts regularly find that a delay in payment,
                without more, does not justify submitting a bad faith claim to a
                jury…Smith has received all of the benefits she is entitled to and has not
                demonstrated that Liberty Mutual acted with evil motive or malice.

 Id. at *7-8 (emphasis added).

        For the first time, during the argument, Plaintiffs erroneously asserted that resolution of

 the breach of contract action would not resolve their bad faith claims.        Contrary to well-

 established Kentucky law, Plaintiffs argued that they would proceed with a bad faith claim

 against the Insurers for its delay in paying Plaintiffs’ claim.      Plaintiffs did not make this

 argument in its briefing and did not allege in their Complaint that the Insurer-Defendants




                                                  9
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 10 of 12 - Page ID#: 331




 somehow committed bad faith by paying a portion of the claim. Rather, Plaintiffs alleged that

 the basis for their bad faith claims is that the Insurer-Defendants did not provide full coverage for

 the loss. Plaintiffs have not alleged that the Insurer-Defendants acted in bad faith when they

 made payments to Crosswater Canyon. Specifically, Plaintiffs alleged as follows:

                47.     There was, and is, no reasonable basis in law or fact for the
                        Defendants’ failure and refusal to provide full coverage for
                        Plaintiffs’ covered loss.

                48.     Defendants’ coverage position was not, and is not, legitimate and
                        its use of an illegitimate coverage position to avoid or delay full
                        payment for Plaintiffs’ covered loss is improper and constitutes
                        bad faith.

                49.     Defendants either know that there is no reasonable basis for their
                        coverage position or Defendants have acted with reckless disregard
                        as to whether a reasonable basis exists, an therefore, Defendants’
                        actions are outrageous.

 Thus, a determination that the defective design and land exclusions bar coverage for Plaintiffs’

 claim would resolve the bad faith claims. As such, the bad faith claims should be bifurcated to

 avoid prejudice and for purposes of judicial economy.

        Under Kentucky law, “an insured’s claim of bad faith must fail where the claim is ‘fairly

 debatable’ on the law or the facts.” Cowan v. Paul Revere Life Ins. Co., 30 Fed. Appx. 384 (6th

 Cir. 2002); Philadelphia Indemn. Ins. Co. v. Youth Alive, Inc., 857 F. Supp.2d 647, 659 (W.D.

 Ky. 2012). “An insurer is entitled to debate a claim regardless of whether the debate concerns a

 matter of fact or one of law.” Empire Fire & Marine Ins. Co. v. Simpsonville Wrecker Serv.,

 Inc., 880 S.W.2d 886, 889-90. In Philadelphia Indemn., 857 F.Supp. 2d at 659, the court held

 that although it disagreed with the insurer’s position on coverage, the law was fairly debatable,

 and therefore, a bad faith claim could not be maintained. The court stated that the fact that the

 insurer “did not ultimately prevail is neither determinative of whether it acted with bad faith nor




                                                  10
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 11 of 12 - Page ID#: 332




 whether its contention raised a fairly debatable issue.” Id. Thus, for the sake of argument, even

 if the Court found coverage for Plaintiffs’ claim, which Allied World vigorously disputes,

 Plaintiffs could not sustain a bad faith claim as coverage for the claim, is at a minimum, fairly

 debatable.

                                          CONCLUSION

        WHEREFORE, Allied World Assurance Company (U.S.) Inc. respectfully request that

 this Honorable Court grant their objection to the Order of Magistrate Judge Candace J. Smith and

 bifurcate and stay discovery on the purported bad faith causes of action asserted by Plaintiffs.




                                                      /s/ Cheryl L. Mondi

                                                      Peter E. Kanaris
                                                      Cheryl L. Mondi
                                                      151 North Franklin St., Suite 2500
                                                      Chicago, Illinois 60606
                                                      Telephone: 312-704-3000
                                                      Facsimile: 312-704-3001
                                                      Email: pkanaris@hinshawlaw.com
                                                              cmondi@hinshawlaw.com

                                                      Vincent P. Antaki (88675)
                                                      525 Vine Street, Suite 1500
                                                      Cincinnati, Ohio 45202
                                                      Phone: (513) 455-4031
                                                      Fax: (513) 721-2553
                                                      vanktaki@reminger.com

                                                      Attorneys for Defendant, Allied World
                                                      Assurance Company (U.S.) Inc.




                                                 11
Case: 2:19-cv-00064-DLB-CJS Doc #: 34 Filed: 02/27/20 Page: 12 of 12 - Page ID#: 333




                                  CERTIFICATE OF SERVICE

        I, Cheryl L. Mondi, an attorney, hereby certify that on the 27th day of February, 2020, I

 electronically filed the foregoing with the Clerk of the Court by using the CM/ECF system,

 which will send a notice of electronic filing to the following:

 Stephen C. Coffaro                                James M. Burd
 Amanda B. Stubblefield                            Edward M. O’Brien
 Keating Muething & Klekamp                        Wilson Elser Moskowitz Edelman & Dicker,
 One East Fourth Street, Suite 1400                LLP
 Cincinnati, OH 45202                              100 Mallard Creek Road, Suite 250
 Counsel for Plaintiff                             Louisville, KY 40207
                                                   Counsel for Defendants Certain
                                                   Underwriters at Lloyd’s, Global Specialty
                                                   SE, Blackboard Specialty Insurance Co.,
                                                   and General Security Indemnity Company of
                                                   Arizona



                                                       /s/ Cheryl L. Mondi




                                                  12
